Opinion
Restani, Judge:
These applications for fees are based on the same facts as are discussed in Bergen Hudson Roofing Co. v. United States, Slip Op. 89-176, December 28, 1989. The only distinguishing feature is that the underlying cases were filed in 1986 and 1988 so that none of them were ever suspended under V.G. Nahrgang Co. S/A Anthony Paglialungo v. United States, 6 CIT 85, reh. den., CIT 210 (1983). The records of the cases are even more sparse than the records in the Bergen Hudson cases. As with Bergen Hudson no active litigation occurred in these matters.
The record indicates the parties did not consider the law settled in this complicated area until Elbe Products Corp. v. United States, 846 F.2d 743 (Fed. Cir. 1988) was decided. The litigation was concluded by stipulated judgment a reasonable length of time thereafter.
The reader is referred to Bergen Hudson for a fuller explanation of the court’s decision. The application for fees under 28 U.S.C. § 2412(d) (1982 & Supp. V 1987) is denied.